             Case 8:17-bk-09732-CPM                 Doc 19       Filed 04/27/21        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

IN RE:                                                         CHAPTER 7
Roca Labs Inc
Debtor(s)                                                      CASE NO.: 08:17-bk-09732-CPM
________________________/


                   TRUSTEE’S OMNIBUS OBJECTION TO CLAIMS
         NO. 1, NO. 3, AND NO. 4 FILED BY ZACHARY LAKE, ON BEHALF OF
                      A PROPOSED CALIFORNIA CLASS ACTION

    COMES NOW the Trustee, NICOLE M. CAMERON, and hereby files her Objection to

Claims No. 1, 3, and 4 filed by Zachary Lake, on Behalf of a Proposed California Class Action

and in support of this Objection would show the following:

                                         NOTICE OF OPPORTUNITY TO
                                      OBJECT AND REQUEST FOR HEARING

 If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at Sam M.
 Gibbons U.S. Courthouse, 801 North Florida Avenue, Suite 555, Tampa, Florida 33602-3899, within 30 days
 from the date of the attached proof of service, plus an additional three days if this paper was served on any party
 by U.S. Mail.

 If you file and serve a response within time permitted, the Court will either notify you of a hearing date or the
 Court will consider the response and grant or deny the relief requested in this paper without a hearing. If you do
 not file a response within the time permitted, the Court will consider that you do not oppose the relief requested
 in the paper, and the Court may grant or deny the relief requested without further notice or hearing.

 You should read these papers carefully and discuss them with your attorney if you have one. If the paper is an
 objection to your claim in this bankruptcy case, your claim may be reduced, modified, or eliminated if you do
 not timely file and serve a response.


    1. Claims No. 1, 3, and 4 filed by Zachary Lake, on behalf of a Proposed California Class

        Action contains no supporting documentation.

    2. There is no fee agreement attached showing counsel represents the proposed California

        class action.

    3. There are no documents attached showing a class action was filed and certified by the

        California Court.

    4. There are no documents attached showing a judgment was entered against Debtor.
           Case 8:17-bk-09732-CPM           Doc 19      Filed 04/27/21   Page 2 of 2




   5. There are no documents attached showing how the claimant reached its figures and as such

       these claims are contingent and have not been reduced to judgment.

   6. Trustee has requested additional documentation for these claims but has not received

       anything from the claimant.

       WHEREFORE, the Trustee prays this Court sustain her Objection and disallow Claim No.

1, 3, and 4 filed by Zachary Lake, on behalf of a Proposed California Class Action.

                                      Respectfully submitted,



                                      /s/ Nicole M. Cameron
                                      __________________________________
                                      Nicole M. Cameron,Trustee




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Objection to
Claim has been sent by the Court’s CM/ECF system on April 27, 2021 to Asst. U.S. TRUSTEE,
501 E. POLK ST, SUITE 1200, TAMPA, FL 33602 and Glenn A Reid, Esq., THE LAW OFFICE
OF GLENN A REID, P.A., 3415 WEST LAKE MARY BOULEVARD, SUITE 950554, LAKE
MARY, FL 32798 and via US Mail on April 28, 2021 to: Roca Labs Inc, PO BOX 950554, LAKE
MARY, FL 32795 and Zachary Lake, c/o Hamner Law Offices, APLC, 5023 Calabasas Parkway,
Calabasas, CA 91302.



                                                      __/s/ Nicole M. Cameron____________
                                                      NICOLE M. CAMERON, TRUSTEE
                                                      235 Apollo Beach Blvd., #231
                                                      Apollo Beach, FL 33572
                                                      Phone: (813) 645-8787
                                                      Fax: (866) 674-0164
                                                      Florida Bar No.: 0036860
